EXHIBIT 10.37
 
MEDICAL CARE TECHNOLOGIES INC.
EXECUTIVE OFFICER EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made between MEDICAL
CARE TECHNOLOGIES INC. , a Nevada corporation (the “Company”) located at Room
815, No. 2 Building, Beixiaojie, Dongzhimen Nei, Beijing 10009, and Luis Kuo,
(the “Executive”) with address at Richmond Hill, Ontario, Canada, (collectively
sometimes referred to as the “Parties” and individually sometimes referred to as
“Each Party”). Unless otherwise indicated, all references to Sections are to
Sections in this Agreement. This Agreement is effective as of the “Effective
Date” set forth in Section 11 below.
 
WITNESSETH:
 
WHEREAS, the Company desires to obtain the services of Executive, and Executive
desires to be employed by the Company upon the terms and conditions hereinafter
set forth;


NOW THEREFORE, in consideration of the premises, the agreements herein contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as of the date hereof as follows:
 
1.  
Employment. 



The Company hereby agrees to employ the Executive, and Executive hereby agrees
to serve the Company, as Chief Operating Officer of the Company (‘Period of
Employment”), for a period of thirty six (36) months beginning on the Effective
Date.  This Agreement is automatically renewable for successive one year terms.
Executive or the Company shall provide the other with written notice of
non-renewal at least thirty (30) days, but not more than sixty (60) days, before
the end of the period of Employment.
 
2.  
Scope of Employment and Duties:



(a)  
During the Employment, Executive will serve as Chief Operating Officer of the
Company. In that connection, Executive will (i) devote his time, attention and
energies to the business of the Company and will diligently and to the best of
his ability perform all duties incident to his employment hereunder; (ii) use
his best efforts to promote the interest and goodwill of the Company; and (iii)
perform such other duties commensurate with his office as the Board of Directors
of Company may from time to time assign to his.



(b)  
Section 2 (a) shall not be construed as preventing Executive from (i) serving on
corporate, civic or charitable board or committees or (ii) making investments in
other businesses or enterprises or (iii) giving Executive the ability to consult
with and assist other companies and individuals.



(c)  
Duties of Executive as outlined in Schedule A; attached hereto this Agreement.

 
 
1

--------------------------------------------------------------------------------

 
 
3.  
Compensation and Benefits During Employment.



During the Employment, the Company shall provide compensation to Executive as
follows:


(a)  
The Company shall pay Executive a base compensation to be determined at such
time when the Company secures a major financing in excess of $500,000.  The
Company shall be responsible for withholding for all taxes to the Internal
Revenue Service as well as any and all other taxes payable in the United States
including taxes payable to any state or local jurisdiction.
 
(b)  
The Company shall reimburse Executive for business expenses incurred by
Executive in connection with Employment in accordance with the Company’s
then-current policies.



(c)  
Executive will be entitled to participate in any health insurance or other
employee benefit plan which the Company may adopt in the future.
   
(d)  
Executive will be entitled to 2,000,000 restricted shares of the Company’s
common stock for the first year of service. Future and subsequent years’ of
service stock based compensation will be determined thirty (30) days prior to
the anniversary date of this Agreement.



(e)  
Executive will be entitled to participate in any incentive program or
discretionary bonus program of the Company which may be implemented in the
future by the Board of Directors.
   
(f)  
Executive will be granted a stock option to purchase 100,000 common shares of
the Company pursuant to the terms and conditions of the Company’s 2010 Stock
Option Plan.



(g)  
Incentive Compensation: In addition to the foregoing, Executive shall
participate in the Company’s Performance Based Incentive Plan to be adopted by
the Company in the future.



(h)  
Future Salary Deferral: The Company and Executive mutually agree that, should a
cash compensation be granted to the Executive for his services as per provision
in 3(a), the Executive shall mutually agree to defer salary based on the working
capital needs of the Company. The Parties acknowledge and agree that the
Executive will be paid 100% of annual base compensation agreed upon in the
future based on the working capital needs of the Company and as soon as the
Company has sufficient working capital to do so. The Parties acknowledge and
agree that the Executive will have the option to convert Salary Deferral to
restricted common stock based on the working capital of the Company. If the
Executive elects to convert Salary Deferral to restricted common stock, the
conversion price will be based on the sixty (60) day average closing price of
the Company Stock.



 
2

--------------------------------------------------------------------------------

 


4.  
Confidential Information:



(a)  
Executive acknowledges that the law provides the Company with protection for its
trade secrets and confidential information. Executive will not disclose,
directly or indirectly any of the Company’s confidential business information or
confidential technical information to anyone without authorization from the
Company’s management. Executive will not use any of the Company’s confidential
business information or confidential technical information in any way, either
during or after the Employment with the Company, except as required in the
course of the Employment.



(b)  
Executive will strictly adhere to any obligation that may be owed to his current
or former employers insofar as Executive’s use or disclosure of their
confidential information is concerned.



(c)  
Information will not be deemed part of the confidential information restricted
by this Section 4 if Executive can show that: (i) the information was in
Executive’s possession or within Executive’s knowledge before the Company
disclosed it to Executive; (ii) the information was or became generally known to
those who could take economic advantage of it; (iii) Executive obtained the
information from a party having the right to disclose it to Executive without
violation of any obligation to the Company or (iv) Executive is required to
disclose the information pursuant to legal process (e.g. a subpoena), provided
that Executive notifies the Company immediately upon receiving or becoming aware
of the legal process in question. No combination of information will be deemed
to be within any of the four exceptions in the previous sentence, however,
whether or not the component parts of the combination are within one or more
exceptions, unless the combination itself and its economic value and principles
of operation are themselves within such an exception or exceptions.



5.          Legal Fees and Expenses:


In the event of a claim, dispute, lawsuit, arbitration, or other
dispute-resolution proceeding between the Company and Executive arising out of
or relating to this Agreement, the prevailing party, in the proceeding as a
whole and/or in any interim or ancillary proceedings (e.g. opposed motions,
including without limitation motions for preliminary or temporary injunctive
relief) will be entitled to recover its reasonable attorneys’ fees and expenses
unless the other forum determines that such a recovery would not serve the
interest of justice.


6.          Successors:


(a)  
This Agreement shall inure to the benefit of and be binding upon (i) the Company
and its successors and assigns; (ii) Executive and Executive’s heirs and legal
representatives, except that Executive’s duties and responsibilities under this
Agreement are of a personal nature and will not be assignable or delegable in
whole or in part; and (iii) Executive Parties as provided in Section 8.



(b)  
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation, acquisition or otherwise) to all or substantially all of
the business and or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, ‘the company” shall mean Company as hereinbefore
defined and any successor to its business and or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

  
 
3

--------------------------------------------------------------------------------

 
 
7.  
Indemnification:



(a)  
The Company agrees to indemnify and hold harmless Executive, his nominees and/or
assigns (references in this Section 7 to Executive also includes a reference to
Executive’s nominees and/or assigns) against any and all losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
and disbursements (incurred in any and all actions, suites, proceedings, and
investigations in respect thereof and any expenses and disbursements in giving
testimony or furnishing documents in response to a subpoena or otherwise),
including without limitation, the costs, expenses and disbursement, as and when
incurred, of investigating, preparing or defending, any such action, suit,
proceeding or investigation that is in any way related to the Executive’s
employment with the Company. Such indemnification does not apply to acts
performed by Executive which are criminal in nature. The Company also agrees
that Executive shall not have any liability (whether direct or indirect, in
contract or tort, or otherwise) to the Company, for or in connecting with, the
engagement of the Executive under the Agreement, except to the extent that any
such liability resulted primarily and directly from Executive’s gross negligence
and willful misconduct.



(b)  
These indemnification provisions shall be in addition to any liability which the
Company may otherwise have to Executive or the persons indemnified below in this
sentence and shall extend to the following; the Executive, his affiliated
entities, partners, employees, legal counsel, agents, and controlling persons
(within the meaning of the federal securities laws), and the officers,
directors, employees, legal counsel, agents, and controlling persons of any of
them (collectively, “The Executive Parties).



(c)  
If any action, suit, proceeding or investigation is commenced, as to which any
of the Executive parties propose indemnification under the Agreement, they shall
notify the Company with reasonable promptness; provided however, that any
failure to so notify the Company shall not relieve the Company from its
obligation hereunder.  The Executive Parties shall have the right to retain
counsel of their own choice (which shall be reasonable acceptable by the
Company) to represent them and the Company shall pay fees, expenses and
disbursements of such counsel; and such counsel shall, to the extent consistent
with its professional responsibilities, cooperate with the Company and any
counsel designated by the Company. The Company shall be liable for any
settlement of any claim against the Executive Parties made with the Company’s
written consent, which consent shall not be unreasonably withheld.  The Company
shall not, without the prior written consent of the party seeking
indemnification, which shall not be reasonably withheld, settle or compromise
any claim, or permit a default or consent to the entry of any judgment in
respect thereof, unless such settlement, compromise, or consent includes, as
unconditional term thereof, the giving by the claimant to the party seeking
indemnification of an unconditional release from all liability in respect of
such claim.

  
(d)  
The indemnification provided by this Section 7 shall not be deemed exclusive of
or to preclude, any other rights to which those seeking indemnification may at
any time be entitled under the Company’s Articles of Incorporation, Bylaws, any
law, agreement or vote of shareholders or disinterested Directors, or otherwise,
or under any policy or policies of insurance purchased and maintained by the
Company on behalf of Executive, both as to action in his Employment and as to
action in any other capacity.



(e)  
Neither Termination nor completion of the Employment shall effect these
indemnification provisions which shall then remain operative and in full force
and effect.



(f)  
The Company agrees to fully indemnify, defend and hold harmless Executive, his
heirs, successors and assigns against any and all losses, claims, demands,
damages, investigations, audits, obligations, penalties, judgments, awards,
liabilities, costs, expenses and disbursements, including reasonable attorney
fees and expenses, with respect to any and all state or federal tax matters,
and/or any other matters related to the Executive’s employment with the Company,
including the costs and expenses related to investigating, preparing or
defending any such matter.

 
 
4

--------------------------------------------------------------------------------

 
 
8.  
Termination:



This Agreement and the employment relationship created hereby will terminate (i)
upon disability or death of Executive under Section 8 (a) or 8 (b); (ii) with
cause under Section 8 (c); (iii) for good reason under Section 8 (d); or (iv)
without cause under Section 8 (e).


(a)  
Disability: Company shall have the right to terminate the employment of
Executive under this Agreement for disability in the event Executive suffers an
injury, illness, or incapacity of such character as to substantially disable his
from performing his duties without reasonable accommodation by Executive
hereunder for a period of more than (30) consecutive days upon Company giving at
least thirty (30) days written notice of termination.



(b)  
Death:  This agreement will terminate on the Death of the Executive.



(c)  
With Cause:  Company may terminate this Agreement at any time because of, (i)
the conviction of Executive of an criminal act or acts constituting a felony; or
(ii) Executive’s gross negligence in the performance of his duties hereunder.



(d)  
Good Reason.  The Executive may terminate his employment for “Good Reason” by
giving Company ten (10) days written notice.



(e)  
Without Cause: Company may terminate this Agreement without cause.



9.  
Obligations of Company Upon Termination:



(a)  
In the event of the termination of the Executive’s employment pursuant to
Section 8 (a), (b), or (c), Executive will be entitled only to the compensation
earned by his hereunder as of the date of such termination.



(b)  
In the event of the termination of Executives employment pursuant to Section 8
(d) or (e), Executive will be entitled to receive all unpaid payments of earned
based compensation, immediate vesting of all stock options, incentive
compensation, bonuses under this agreement, in no event later than ten (10) days
following such Termination.



10.  
Other Provisions:



(a)  
All notices and statements with respect to this Agreement must be in writing.
Notices to the Company shall be delivered to the Chairman of the Board or any
vice president of the Company. Notices to Executive may be delivered to
Executive in person or sent to Executive’s then current mailing address as
indicated in the Company’s records.



(b)  
This agreement sets for the entire agreement of the parties concerning the
subjects covered herein; there are no promises, understandings, representations,
or warranties of any kind concerning those subjects except as expressly set
forth in this Agreement.



(c)  
Any modification of this Agreement must be in writing and signed by all parties;
any attempt to modify this Agreement, orally or in writing, not executed by all
parties will be void.



(d)  
If any provision of this agreement, or its application to anyone or under any
circumstances, is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability will not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application and will not invalidate or
render unenforceable such provision or application in any other jurisdiction.



(e)  
This agreement will be governed and interpreted under the laws of the United
States of America and the laws of the State of Nevada.



(f)  
No failure on the part of any party to enforce any provisions of this Agreement
will act as a waiver of the right to enforce that provision.



(g)  
Section headings are for convenience only and shall not define or limit the
provisions of this Agreement.



(h)  
This Agreement may be executed in several counterparts, each of which is an
original. It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts. A
copy of this agreement signed by one party and faxed to another party shall be
deemed to have been executed and delivered by the signing party as though an
original. A photocopy of this Agreement shall be effective as an original for
all purposes.

 
 
5

--------------------------------------------------------------------------------

 
 
11.  
Summary of Terms of Employment:

 

Effective Date: February 1, 2011     Term & Commitment:      Thirty Six (36)
Months. Renewable     Official Position:  Chief Operating Officer     Year 1
Salary:       2,000,000 Restricted Shares of Common Stock of the Company

 
By signing this Agreement, Executive acknowledges that he (i) has read and
understood the entire Agreement; (ii) has received a copy of this Agreement;
(iii) has had the opportunity to ask questions and consult counsel or other
advisors about its terms; and (iv) agrees to be bound by the Agreement.


 
6

--------------------------------------------------------------------------------

 
 

MEDICAL CARE TECHNOLOGIES INC.:      EXECUTIVE:           /s/ Ning C. Wu   /s/
Luis Kuo           Ning C. Wu, CEO, President & Director    Luis Kuo  

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Schedule A
 
Medical Care Technologies Inc. - Luis Kuo COO Agreement
 
Chief Operating Officer
 
The COO will be responsible for high profile deliverables to the Office of the
CEO including strategic business development and managing of the integration of
approved business strategies into operations at various levels.
 
Deliverables to the Office of the CEO:
    ●
Present recommendations to the Office of the CEO in the development of
short-term and long-term business strategies and plans
●
Identify and develop business growth opportunities
●
Identify and recommend opportunities to establish businesses in new markets/new
areas
    Operations ●
Execute and operationalize short and long-term business strategies and tactical
solutions
● Integrate newly acquired entities and capabilities into the organization ●
Establish market dominance and leadership in the industry ● Align operational
goals to strategic direction and company vision ●
Together with the Board and other Executive members, raise the company's profile
among stakeholders, shareholders and public
● Responsible for day-to-day operations ● Implement and manage best practices
across business units/entities/acquisitions

 
Summary of Term
 

Effective Date:  February 1, 2011     Term & Commitment:   Thirty Six (36)
Months. Renewable     Official Position:   Chief Operating Officer     Year 1
Salary: 2,000,000 Restricted Shares of Common Stock of the Company

 
Summary of Compensation
 
The Company shall pay Executive a base compensation to be determined at such
time when the Company secures a major financing in excess of $1,000,000. The
compensation will start at such time upon approval of the Board of Directors of
the company. The compensation is not retroactive to the signing date of this
agreement,
 
 

    [img001.jpg]  

 
 
8

--------------------------------------------------------------------------------

                                                                  

